 LONGSHOREMENILA LOCAL 799 (ATLANTICCEMENT)InternationalLongshoremen'sAssociation,Local799, AFL-CIOandAtlantic Cement Company,Inc. Case 1-CD-74430 May 1986DECISION AND DETERMINATION OFDISPUTEBY MEMBERSDENNIS, JOHANSEN, ANDBABSONThe charge in this Section 10(k) proceeding wasfiled 10 May 19851 by the Employer, alleging thatthe Respondent,InternationalLongshoremen's As-sociation,Local 799, AFL-CIO (Local 799), vio-lated Section 8(b)(4)(D) of the National Labor Re-lationsAct by engaging in proscribed activity withan object of forcing the Employer to assign certainwork to employees it represents rather than to anunrepresented employee employed by the Employ-er.Thehearingwas held 14 and 15 August beforeHearing Officer Joseph F. Griffin.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer'srulings,finding them free from prejudicial error. On theentirerecord, the Board makes the following find-ings.I.JURISDICTIONThe Employer, a Delaware corporation, is en-gagedin the sale and distribution of cement at itsfacility in Boston, Massachusetts, where it annuallyreceives goods and materials valued in excess of$50,000 directly from points located outside theCommonwealth of Massachusetts, and annuallyshipsgoods and materials valued in excess of$50,000 directly to points located outside the Com-monwealth of Massachusetts. We find the Employ-er is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that Local 799is a labor organization within the meaning of Sec-tion 2(5) of the Act.II.THE DISPUTEA. Background and Facts of DisputeThe Employer manufactures cement in Ravena,New York, and transports it by oceangoing bargeto its distribution facility in Boston, Massachusetts.The distribution facility or terminal consists ofeight cement storage silos and several office build-ingslocated on the banks of the Mystic River. Adock at the river's edge is connected to the termi-1All dates are in 1985 unless otherwise indicated239nal bya pipelinecomposed of four individualpipes.The pipeline runs fromthe storage silosalongthe ground to the dock, where each of thefour pipes is connected to a high pressure hose,which in turn is connected to pipes on the bargeupon its arrival at the dock. The cementis pumpedfrom the barge pipes through the barge hoses tothe ground pipeline and into thestorage silos.Employees represented by Teamsters Local 25operate the cement distribution system within theterminal.A six-employee barge crew, representedby ILA Local 333, works off the barge when it ar-rives at the dock.JamesLanganand Mason Hens-ton,longshoremen represented by Local 799,hooked the dockside hoses to the barge hoses, atleastuntilMarch 1985. They were employed on acasual basisonly when a barge arrived to delivercement.UntilMarch 1985, the cementunloadingwasperformed as follows: each barge carried a set offour hoses used to connect the barge dischargepipes to the dockside pipes. The barge crew pre-pared the barge hoses for delivery by a series ofmaneuvers,not involved in the present dispute,which allowed the hoses to be "caught" by thetwo Local 799 hosehandlers waiting on the dock.The hosehandlers removed steel covers from thedockside pipes and bolted the barge hoses to thosepipes. The barge crew then used pneumatic pump-ing equipment to propel cement from the barge tothe pipeline and into the storage silos. Securing thedockside end of the hoses to the terminal pipelinetook approximately 1 hour.While the cement was being pumped into thesilos,Langan and Heuston remained idle. Whenpumpingwas complete, they disconnected thedockside end of the hoses from the pipeline and re-placed the steel covers. The barge crew retractedthe hoses, which were then stored on the barge.The Employerestimatesthat the hosehandlers' dis-connection work took approximately 1 hour.Although the hosehandlers' total work took onlyabout 2 hours, they were paid for the entire time ittook to deliver the cement from the barge. In 1984,Langan and Heuston performed their 2-hour task at26 deliveries and each was paid approximately$27,500 by the Employer. The Employer does nothave a contract with Local 799, but had agreed toabide by those portions of the master contract be-tweenthe ILA and the Boston Shipping Associa-tion (BSA) regarding rates of pay and hours of em-ployment for Langan and Heuston. The Employermade no fringe benefit contributions on theirbehalf, and Local 799 makes no claim that the BSAmastercontractfringebenefit provisions applied toLangan and Heuston.280 NLRB No. 24 240DECISIONSOF NATIONALLABOR RELATIONS BOARDInMarch 1985, the Employer eliminated thelongshoremen'swork of connecting the bargehoses to thedocksidepipeline.As before, the bargecrew lifted the barge hose assembly off the bargeby means of a boom and shackle mechanism con-nected to the barge pipes. The new barge hose wasthenpermanentlyconnected to the dockside pipe-line by tightly securing the bolts with new gaskets.Upon completion of the cement delivery, the bargecrew disconnecteditsend of the hosefrom thebarge standpipes;the hose assembly, now perma-nently affixed to the dockside pipeline and suspend-ed on the arm, ready to be picked up by the bargeboom, was stored on the dock. The boom andshackle mechanism attached to the barge pipes wasretracted onto the barge.The new method of cement delivery requires adockside employee to walk along a newly built ac-cessway to grasp the boom and shackle mechanismoff thebarge and securethe shackle to the dock-side hose. The barge crew lifts the hose assemblyoff the projecting arm and places the unattachedhose end near the barge standpipes. This maneuverallows the barge crew to then connect its end ofthe hose to the barge pipes. Once the hose assem-bly is secured, the dockside employee has no fur-therwork to dountilthe delivery is finished. Atthis time the barge crew disconnects the hose andbooms the hose assembly onto the projecting arm.The dockside employee disconnects the docksidehose assembly from the barge at the point wherethe boom and shackle is connected to the hose.The Employer claims that the dockside employeeneeds only 3 to 4 minutes to complete each aspectof his work, inasmuch as there is now only ashackling task to perform. Since there is no longerany dockside hose hookup work to be done, theEmployer argues that it no longer needs the serv-ices of Langan and Heuston.InMarch 1985, the Employer told TeamstersLocal 25 that it intended to assign the new shack-lingwork to Teamsters-represented employees.However, the Teamsters refused to accept thework assignment as long as there was any disputewith the ILAconcerningthe work. The Employerthen assigned the new shackling work to an unrep-resented custodial employee already in its employ.The custodial employee has done the shacklingwork on all cement deliveries since May.UntilMarch, the Employer called Langan andHeuston into work when a cement delivery was ex-pected.Although they werenotcalled for the 6May delivery, they came to the dock where theEmployer told them that there was no longer anydockside hose hookup work for them to do.Langan and Heuston commenced picketing at thedock,where a cement barge was being docked.However, the tug crew stopped the docking proc-ess because of picketing and left the area. The Em-ployer's barge crew, represented by ILA Local333, also departed. The picket signs carried by theformer hosehandler-longshoremen read "AtlanticCement Company, UnionBusters,Local 799,ILA."After Langan and Heuston moved to the termi-nal entrance to picket, Local 799 Business AgentConnolly discussed the matter with Terminal Man-agerHall.Connolly told Hall that "his picketswere up and there wouldn't be any trucks comingand going and . . . that tug would never comeback to pick up that barge and leave."The Employer and Local 799 held further dis-cussions later that day.William McNamara, ILA'sAtlanticCoast district vice president, requestedthat Langan and Heuston be paid for the time thebarge was unloading; the Employer agreed withoutprejudice to its view that Langan and Heuston'sservices were no longer needed.The parties held another meeting on 9 May atwhich Local 799 requested that the Employer signthe master contract between the ILA and the BSA,of which the Employeris a member.The ILA didnot request that the Employer reinstate Langanand Heuston to their former jobs. The Local 799representatives testified that they sought work forLocal 799-represented employees with full contractcoverage. McNamara testified he told the Employ-er it was his responsibility to negotiate a contractand that he wanted the Employerto sign a con-tractwith Local 799, even though the Employerhad declined. The Employer refused to sign theBSA agreement, stated there was no longer anyhose hookup work, and continued to refuse to givethe new shackling work to longshoremen. McNa-mara asked the Employer to hire only one Local799-represented employee under the BSA contract,but the Employer refused to do so.Local 799 resumed its picketing with the nextcement delivery on 22 May with signs reading:"AtlanticCement Company Refuses toBargainwith Local 799, ILA." Teamsters and ILA-repre-sented employees refused to cross the picket lineduring this and subsequent picketed deliveries. Onone occasion, an ILA picket boat appeared in theriver to protest a delivery; the Local 333-represent-ed employees on the tug pulling the cement bargemerely anchored the barge and refused to cross thepicket line.B.Work in DisputeThe disputed work involves the hose hookupwork (shackling) associated with the loading and LONGSHOREMENILA LOCAL 799 (ATLANTICCEMENT)unloading of barges carrying bulk cement at theEmployer's Boston (Charlestown),Massachusettsterminal.C. Contentions of the PartiesThe Employer argues that Local 799 violatedSection 8(b)(4)(D) of the Act by picketing at itsterminal in an attempt to forceit to assignthe dis-puted work to Local 799-represented employees.The Employer rejects Local 799's work preserva-tion claim, noting that Local 799 sought to havethe Employersignthe BSA master contract butnever sought to have Langan and Heustonreinstat-ed to their former jobs. The Employerclaims thatitassignedthe disputed work to its unrepresentedcustodial employee on grounds of economy and ef-ficiency, and his workassignmentreflects its pref-erence.Local 799 argues that assignment of the disputedwork to employees it represents is supported by its20-year-old oral agreement with the Employer toemploy ILA-represented longshoremen members todo the hose hookup work. Local 799 claims itspicketingwas protected since it was directed to-wards preserving the work traditionally performedby employees it represents and argues that therehas been no substantial change in the hose hookupwork.D. Applicability of the StatuteBefore the Board proceeds with a determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violatedand that there is no agreed-upon method for thevoluntary adjustment of the dispute.On 6 May, when Langan and Heuston were in-formed that there was no longer any hose hookupwork for them to do, they began picketing at theEmployer's dock. A cement barge about to dockwas left unsecured by the tug crew, and the tugand barge crews left theareabecause of the picket-ing.Local 799's business manager informed theEmployer that no trucks would come into the ter-minal and the cement barge would not leave be-cause of the pickets. Local 799 has continued topicket the Employer during subsequent cement de-liveries; the Employer's Teamsters and ILA-repre-sentedemployees have refused to cross the picketline.In severalmeetingswith the Employer, Local799 pressed its claim for return of the hosehandlerposition to employees it represents, and requestedthat the Employersignthemasteragreement be-tween the ILA and the BSA. Local 799 has boththreatened and taken economic action to force the241Employer to rehire the two hosehandlers. As therecord reveals that Local 799 has sought by pro-scribed means to force the Employer to accede toitsdemands for the assignment of the disputedwork, we find there is reasonable cause to believethat Section 8(b)(4)(D) has been violated.We find no merit in Local 799's claim that it wasmerely seeking to preserve work for displaced em-ployees it represents. InWaterway Terminals Co.,2the Board held that where a union by its conductmerely seeks the reemployment of specific dislocat-edworkersand the continued application of a col-lective-bargaining agreement covering them, such adispute is not the type of controversy Congress in-tended the Board to resolve pursuant to Sections8(b)(4)(D) and 10(k).Local 799's actions belie any argument it soughtto retrieve the jobs lost by Langan and Heuston,for its claim to the disputed work was extended toencompassallemployees it represents,3 and, fur-ther,was an attempt to force the Employer to signa contract with Local 799. In its 9 May meetingwith the Employer, Local 799 asked for the em-ployment of two longshoremen with full contrac-tual benefits; the Employer refused this request.Local 799 Representative McNamara admitted hewanted the Employer to sign a contract with Local799, even though the Employer had previously re-fused to do so. At no time did Local 799 specifical-ly request the Employer to rehire Langan andHeuston.4 Further, belying Local 799's work pres-ervation claim is the picket sign which went up atthe 23 May cement delivery, reading "AtlanticCement Company Refuses to Bargain with Local799, ILA." It is therefore clear that Local 799'sdemand was for the disputed work for employees itrepresentsin general,rather than for the reemploy-ment of Langan and Heuston in particular.5 Wefind Local 799's actions are of the type intended tobe remedied by the application of Sections8(b)(4)(D) and 10(k).It is undisputed that there is no agreed-uponmethod for the voluntary adjustment of this dis-pute.Accordingly, we find that the matter is properlybefore the Board for determination under Section10(k) of the Act.2 185 NLRB 186 (1970), enf denied467 F 2d 1011 (9th Cir. 1972).0LongshoremenILWU Local 8 (Collier Carbon),231NLRB 179, 180(1977).4 Local 799 did askat one point that Langan and Heuston receive con-tractual wagesfor thetime the barge was unloading6LongshoremenIL WU Local 8,above at 180;Teamsters Local 85 (Pa-cificMaritime Assn.),208 NLRB 1011, 1013 (1974) 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDE.Merits of the DisputeSections 10(k) requires the Board to make an af-firmative-award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1.Certifications and collective-bargainingagreementsThere are no previous Board orders or certifica-tions awarding the disputed work to employeesrepresented by Local 799 or to the Employer's un-represented employee. There is no written collec-tive-bargaining agreement between the Employerand Local 799 covering the disputed work. TheEmployer had agreed to apply the wage and hourprovisions of the BSA master agreement to thelongshoremen,butwas not bound by the entireBSA contract.Accordingly, this factor does not favor an awardeither to employees represented by Local 799 or tothe Employer's unrepresented custodial employee.2.Employer preference and past practiceIn its brief to the Board following the hearing,the Employer states it prefers that its unrepresentedcustodial employee perform the disputed work. Itspast practice was to assign the work to Local 799-representedemployees.Accordingly,employerpreference favors an award to the Employer's un-represented employee, while past practice favors anaward to Local 799-represented employees.3.Relative skillsSince the disputed work requires no specialtraining, it can be performed satisfactorily by Local799-represented employees or by the unrepresentedcustodial employee.James Langan, formerly a hosehandler, testifiedthat,in additionto the hosehandling work, he andHeuston performed such incidental tasks as turningon the lights at the dock, operating the gangwaybetween the dock and the barge, and setting up thecommunication system between a cement bargeand the storage silos.The Employer argues thatnone of this work is specialized,since Langan's tes-timony also shows that he and Heuston weremerely required to activate certain electricalswitches and plug telephone lines into their recep-tacles.We find this factor does not favor an awardeither to employees represented by Local 799 or tothe Employer's unrepresented custodial employee.4.Economy and efficiency of operationJohn H. Johnson Jr., a labor relations consultantto the Employer, testified that the "primary reason[for the change in hosehandling work] was it cutdown on the amount of labor involved in eachhookup of the barge as it came into the terminal."In his closing argument at the hearing,the Em-ployer's attorney pointed out that the new dutieswere reassigned to the custodial employee at alower cost and "with substantially greater efficien-cy because that custodial employee was employedfor varied services ...."According to the testimony of Terminal Manag-er Sherman Hall, the custodial employee performsa variety of duties for the Employer; the hoseshackling work is merely incidental to his custodialwork and he is not paid extra for the shacklingwork. Hall also testified that the custodial employ-ee can perform the hose shackling work by himself.The former hosehandling method required twolongshoremen who were paid for the entire time ittook to deliver cement for each of 26 cement deliv-eries in 1984, even though they did no work be-tween their 1-hour connection work and their 1-hour disconnection work.From these facts, the Employer argues that it ismore economical and efficient to assign the disput-ed work to its custodial employee rather than toemployees represented by Local 799.We agreewith the Employer that the economy and efficien-cy factor favors an award of the disputed work tothe Employer's unrepresented custodial employee.ConclusionsAfter considering all the relevant factors, weconclude that the Employer's unrepresented custo-dial employee is entitled to perform the work indispute.We reach this conclusion relying on theEmployer's preference and economy and efficiencyof operation.In making this determination, we areawarding the work to the Employer's unrepresent-ed custodial employee.Thisdetermination is limit-ed to the controversy that gave rise to this pro-ceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.The Employer'sunrepresented custodial em-ployee is entitled to perform the hose hookup work LONGSHOREMENILA LOCAL 799 (ATLANTICCEMENT)associatedwith the loading and unloading ofbarges carrying bulk cement at the Employer'sBoston(Charlestown),Massachusetts terminal.2.InternationalLongshoremen'sAssociation,Local 799, AFL-CIO, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to forcethe Employer to assign the disputed work to em-ployees represented by it.2433.Within 10 daysfrom this date, InternationalLongshoremen'sAssociation,Local 799, AFL-CIO, shall notifythe Regional Director for Region1inwritingwhetheritwill refrain from forcingtheEmployer, by meansproscribed by Section8(b)(4)(D),to assign the disputed work in a mannerinconsistentwith thisdetermination.